Citation Nr: 0423865	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  04-27 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for asthma.   
 
2.  Entitlement to service connection for bilateral hearing 
loss.  



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from October 1942 to January 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision 
which denied service connection for asthma and for bilateral 
hearing loss.  An August 2004 motion to advance the case on 
the Board's docket was granted by the Board in August 2004.  

The present Board decision addresses the issue of service 
connection for asthma.  The issue of service connection for 
bilateral hearing loss is the subject of the remand at the 
end of the decision.  


FINDINGS OF FACT

The veteran's asthma began during service.  


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1942 to January 1946.  His available service medical records 
do not refer to complaints of or treatment for asthma.  The 
January 1946 separation examination report noted that the 
veteran's respiratory system, bronchi, lungs, pleura, etc., 
were normal.  There was a notation that a photofluorographic 
examination of the veteran's chest was essentially negative.  

An October 1963 statement from C. H. Fish, M.D., reported 
that he had known the veteran since 1945 and that, at that 
time, he had asthma.  

A June 1966 statement from L. Williamson, M.D., indicated 
that the veteran was first treated at her office in October 
1951.  Dr. Williamson stated that the veteran had asthma for 
the previous five years which was worse in the fall and 
winter.  It was noted that the veteran's first attack was 
while he was in the service in Oakland, California and that 
he had pneumonia in 1949.  Dr. Williamson stated that the 
veteran was started on injections to desensitize him to 
trees, grasses, ragweed, and house dust and that such were 
started in November 1951 and continued to October 1952.  It 
was noted that the veteran was not seen again until 1958 when 
he was beginning to have some wheezing.  Dr. Williamson 
reported that the veteran was started on injections again in 
August 1953 and that he had them through April 1959.  It was 
reported that the veteran returned to resume injections in 
November 1962 and that he was last seen in October 1963.  

Private treatment records dated from October 2001 to October 
2003 show treatment for several disorders including asthma.  
A February 2003 treatment entry from T. Horn, M.D., related 
an impression of asthma.  Another February 2003 entry 
indicated an assessment of bronchitis-asthma.  

VA treatment records dated from April 2003 to October 2003 
reflect treatment for disorders including asthma.  An April 
2003 treatment entry noted that the veteran had a past 
medical history of bronchial asthma.  A September 2003 entry 
indicated that the veteran had bronchial asthma and stated 
that such condition was diagnosed in the Navy.  The 
impression included history of asthma.  

In a November 2003 statement, the veteran reported that he 
had asthma was he was on active duty in the Navy.  He stated 
that his health records would show that he went to sickbay 
many times and that he was eventually sent to a Naval 
hospital.  

In a statement received in February 2004, the veteran 
reported that he received the letters from Dr. Fish and Dr. 
Williamson years ago when he was going to ask for help.  He 
stated that he did not ask for help at that time and that his 
present claim was the first time that he had ever requested 
help.  In a statement received in August 2004, the veteran 
reported that he had asthma when he was in the Navy in 1942.  
He stated that he was treated at a Naval hospital.  

II.  Analysis

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim for service connection for asthma and which information 
and evidence he was to provide to VA and which information 
and evidence VA would attempt to obtain on his behalf by 
means of the discussions in correspondence, the rating 
decision, the statement of the case, and a November 2003 
letter.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim for service 
connection for asthma under the VCAA.  Service, VA, and 
private medical records have been associated with the claims 
file, and there do not appear to be any outstanding pertinent 
medical records that are relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

The available service medical records from the veteran's 
October 1942 to January 1946 active duty do not show 
treatment for asthma.  However, an October 1963 statement 
from Dr. Fish reported that he had known the veteran since 
1945 and that, at that time, he had asthma.  Additionally, a 
June 1996 statement from Dr. Williamson indicated that the 
veteran was first treated in her office in October 1951 and 
that he had asthma for the previous five years which was 
worse in the fall and winter.  It was noted that the 
veteran's first attack was while he was in the service in 
Oakland, California.  The Board observes that the reference 
in Dr. Williamson's letter to the veteran having asthma for 
five years prior to October 1951 was apparently based on a 
history he provided.  However, such history is consistent 
with the statement from Dr. Fish which specifically noted 
that the veteran had asthma in 1945.  

Further, the Board notes that post-service medical records 
show recent treatment for asthma.  After reviewing all the 
evidence including the statements from Dr. Fish and Dr. 
Williamson which are favorable to the veteran, the Board 
finds that he currently has asthma and that such began during 
his active service.  The condition was incurred in service, 
and service connection is warranted.  The benefit-of-the-
doubt rule has been applied in making this decision.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for asthma is granted.  


REMAND

The other issue on appeal is entitlement to service 
connection for bilateral hearing loss.  

The Board observes that in his October 2003 original claim, 
the veteran reported that he had been treated for bilateral 
hearing loss at the West Palm Beach, Florida VA Medical 
Center through September 2003.  The veteran did not 
specifically indicate when his treatment began at such 
facility.  The VA treatment reports of record are dated from 
April 2003 to October 2003 and do not include any reports 
from the audiological clinic at such facility or any evidence 
of treatment for hearing loss.  There is no indication that 
records from the audiological clinic at the West Palm Beach, 
Florida VA Medical Center were ever requested or that any 
treatment records prior to 2003 were requested from such 
facility.  

After a review of the record, it is the judgment of the Board 
that the duty to assist the veteran with his claim includes 
obtaining any additional pertinent VA treatment records.  38 
U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159 (2003); Bell 
v. Derwinski, 2 Vet.App. (1992).  

Accordingly, this issues is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., 
following:  

1.  The RO should obtain copies of all the 
veteran's VA medical records concerning 
treatment for hearing loss, including all 
records from the audiological clinic, and 
dated since his separation from service, 
from the West Palm Beach, Florida VA 
Medical Center.  

2.  Thereafter, the RO should review the 
claim for service connection for bilateral 
hearing loss.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran, and he should 
be given an opportunity to respond, before 
the case is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                     
______________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



